DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice to Applicant
Claims 1-15 have been examined in this application.  This communication is the first action on the merits of these claims.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3 and 6-15 are rejected under 35 USC 102(a)(1) and 102(a)(2) as being anticipated by US Patent Number 9,187,174 to Shaw.

Regarding claim 1, Shaw discloses an aerial drone vehicle (column 7, lines 40-42 disclose “The air vehicle can be controlled by an onboard pilot or computer system, or can be remotely controlled via computer and/or remote-located pilot”), comprising:
An aerodynamic fuselage located along a central longitudinal axis of the vehicle (fuselage 12);
A left transverse wing connected to the left side of the fuselage and extending transversely away from the fuselage, said left transverse wing comprising an aerodynamic airfoil (left wing 24);
A right transverse wing connected to the right side of the fuselage and extending transversely away from the fuselage, said right transverse wing comprising an aerodynamic airfoil (right wing 24);
A left motor support arm (left propeller support 26) mounted on the outer end of the left transverse wing and oriented substantially parallel to the fuselage (see Figures 1A and 1D), said left motor support arm comprising an aerodynamic airfoil (see Figures 4A and 4B);
A right motor support arm (right propeller support 26) mounted on the outer end of the right transverse wing and oriented substantially parallel to the fuselage (see Figures 1A and 1D), said right motor support arm comprising an aerodynamic airfoil (see Figures 4A and 4B);
A fixed front left motor mount attached to the front longitudinal end of the left motor support arm (casing for front left engine 28), said fixed front left motor mount comprising an aerodynamic airfoil (see 28 in Figures 1B and 2A);
A fixed front right motor mount attached to the front longitudinal end of the right motor support arm (casing for front right engine 28), said fixed front right motor mount comprising an aerodynamic airfoil (see 28 in Figures 1B and 2A);
A fixed rear left motor mount attached to the rear longitudinal end of the left motor support arm (casing for rear left engine 28), said fixed rear left motor mount comprising an aerodynamic airfoil (see 28 in Figures 1B and 2A);
A fixed rear right motor mount attached to the rear longitudinal end of the right motor support arm (casing for rear right engine 28), said fixed rear right motor mount comprising an aerodynamic airfoil (see 28 in Figures 1B and 2A);
A front left motor attached to the top of the fixed front left motor mount (front left engine 28) such that the rotational axis of the front left motor is oriented generally upward (see Figures 1A-1D);
A front right motor attached to the top of the fixed front right motor mount (front right engine 28) such that the rotational axis of the front right motor is oriented generally upward (see Figures 1A-1D);
A rear left motor attached to the top of the fixed rear left motor mount (rear left engine 28) such that the rotational axis of the rear left motor is oriented generally upward (see Figures 1A-1D);
A rear right motor attached to the top of the fixed rear right motor mount (rear right engine 28) such that the rotational axis of the rear right motor is oriented generally upward (see Figures 1A-1D);
A front left propeller attached at the top of the front left motor (front left propeller 30);
A front right propeller attached at the top of the front right motor (front right propeller 30);
A rear left propeller attached at the top of the rear left motor (rear left propeller 30); and
A rear right propeller attached at the top of the rear right motor (rear right propeller 30).

Regarding claim 2 (dependent on claim 1), Shaw discloses the front leading edge of the fuselage is aligned with the central longitudinal axis (see longitudinal axis of fuselage 12 in Figures 1A-1D).

Regarding claim 3 (dependent on claim 1), Shaw discloses the lateral width of the fuselage is shorter than its vertical height (see Figure 1B).

Regarding claims 6 (dependent on claim 1) and 7 (dependent on claim 1), Shaw discloses the left motor support arm and the right motor support arm having an angle of attack approximately 90 degrees up from the lateral axis of the fuselage (see propeller supports 26 in Figures 1A-1D).

Regarding claims 8 (dependent on claim 1), 9 (dependent on claim 1), 10 (dependent on claim 1), and 11 (dependent on claim 1), Shaw discloses the fixed front left and rear left motor mounts being aligned with the left motor support arm angle of attack and the fixed front right and rear right motor mounts being aligned with the right motor support arm angle of attack (Figures 1A-1D show the casings for engines 28 being aligned with the angle of attack of their respective propeller supports 26).  

Regarding claims 12 (dependent on claim 1), Shaw discloses the rotational axes of the front left and rear left motors being orthogonal to the left propeller support arm and the rotational axes of the front right and rear right motors being orthogonal to the right propeller support arm (Figures 1A-1D show the rotational axes of propellers 33 being orthogonal to the propeller supports 26).  


Allowable Subject Matter
Claims 4 and 5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,053,004. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of the ‘004 patent includes all of the limitations of claim 1 of the instant application, as well as all of the limitations of dependent claims 2-15.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL H WANG whose telephone number is (571)272-6554. The examiner can normally be reached 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Josh Michener can be reached on 571-272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL H. WANG
Primary Examiner
Art Unit 3642



/MICHAEL H WANG/Primary Examiner, Art Unit 3642